Citation Nr: 0026017	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-08 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a compensable evaluation for a healed 
perforation of the left eardrum.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision of the Newark 
VARO, which denied entitlement to the benefits sought.

The veteran presented testimony at a personal hearing held by 
the undersigned Member of the Board at the local VARO in May 
2000.  A copy of the transcript of that hearing has been 
associated with the claims folder.

Review of the record reveals that the veteran was informed 
that his case was being certified and transferred to the 
Board by letter from the RO, dated May 11, 2000.  On July 11, 
2000, the Board received a copy of a private medical 
statement from the veteran's representative with a waiver of 
initial RO consideration.  Accordingly, it has been accepted 
by the Board pursuant to 38 C.F.R. § 19.37(b) (1999).

The issues of service connection for bilateral hearing loss 
and tinnitus are addressed in the Remand section of this 
decision.


FINDING OF FACT

The veteran is currently receiving the maximum schedular 
disability rating for a scarred left eardrum and there is no 
evidence tending to show that his disability is unusual, 
requires frequent periods of hospitalization or causes 
unusual interference with work other than that contemplated 
within the schedular standards.  

CONCLUSION OF LAW

1.  The criteria for a compensable rating for a perforation 
of the left eardrum are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.87a, Diagnostic Code 6211 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record reveals that service connection and a 
noncompensable disability evaluation for perforation of the 
left eardrum were established in an April 1946 rating 
decision.  This noncompensable disability evaluation has been 
confirmed and continued to date.

The veteran contends that his perforation of the left eardrum 
is more severe than currently evaluated, and that a 
compensable original rating is warranted.  After a review of 
the record, the Board finds that the veteran's contentions 
are not supported by the evidence, and his claim is denied.

As a preliminary matter, it is noted that the veteran's claim 
of entitlement to a compensable disability rating for 
perforation of the left eardrum is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he 
has presented a claim which is plausible. Generally, a claim 
for an increased evaluation is considered to be well 
grounded.  A claim that a condition has become more severe is 
well grounded where the condition was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).

The veteran's scarred left eardrum is rated under Diagnostic 
Code 6211.  During the pendency of this appeal, regulatory 
changes were made to the sections of the VA Schedule for 
Rating Disabilities pertaining to Diseases of the Ear.  These 
changes became effective June 10, 1999.  See 64 Fed. Reg. 
25202 through 25210 (May 11, 1999).  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, the amended regulations did not result in 
any changes to Diagnostic Code 6211.  Therefore, the veteran 
will not be prejudiced by the Board's adjudication of this 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Diagnostic Code 6211 provides a noncompensable disability 
rating for perforation of the tympanic membrane.  The veteran 
is already receiving the maximum evaluation under the 
applicable diagnostic criteria for a perforation of the 
tympanic membrane. 38 C.F.R. § 4.87a, Diagnostic Code 6211 
(1999).  The noncompensable disability rating assigned for 
this disability encompasses a level of compensation for the 
impairment in earning capacity due to these symptoms.

The Board also notes that there was no evidence of active ear 
disease on VA otolaryngological examination in October 1998 
and the May 2000 private doctor's statement does not mention 
the presence of a perforation of the left eardrum.

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1997).  There is no objective evidence that this 
service-connected disability presents such an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the preponderance of the evidence is against the 
claim of entitlement increased rating for perforation of the 
left eardrum and, therefore, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991).


ORDER

A compensable evaluation for perforation of the left eardrum 
is denied.


REMAND

During the course of his May 2000 personal hearing, the 
veteran raised, for the first time, a claim of entitlement to 
service connection for perforation of the right eardrum.  In 
support of this claim, he submitted a copy of a May 2000 
doctor's statement which, as detailed above, suggests that 
the disability had its onset in service.  Insofar as the 
veteran claims that his bilateral hearing loss and tinnitus 
are secondary to his right eardrum perforation, the Board 
finds that the issues on appeal are inextricably intertwined 
with his 'new' right eardrum perforation claim.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other).

To ensure that veteran has been afforded due process, the 
case is REMANDED to the RO for the following:

The RO should adjudicate the issue of 
entitlement to service connection for 
perforation of the right eardrum.

The veteran and his accredited 
representative must be, and hereby are, 
notified that a timely notice of 
disagreement and substantive appeal (VA 
Form 9) must be filed in order to perfect 
an appeal as to this issue, and without 
such the Board will not have 
jurisdiction.

The RO should then re-adjudicate the 
issues of entitlement to service 
connection for bilateral hearing loss and 
tinnitus.  In doing so, it should address 
all arguments presented by the veteran 
and his accredited representative during 
the May 2000 personal hearing.  If either 
of these determinations remain adverse to 
the veteran, the RO should furnish the 
veteran and his accredited representative 
a supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which summarizes all of the 
evidence and sets forth the applicable 
legal criteria pertinent to this appeal.  
Thereafter, the veteran should be 
afforded the opportunity to respond 
thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 


- 5 -


